                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


    UNITED STATES OF AMERICA,            )
                                         )
                v.                       )        1:02cr165-1
                                         )
    TRACY CALVIN DUNLAP, JR.             )

                               MEMORANDUM ORDER

        Following a jury trial, Defendant Tracy Calvin Dunlap was

sentenced to 324 months imprisonment upon conviction of mail fraud,

wire and radio fraud, transportation of fraudulent securities,

fraudulent       interstate    transactions,    and   engaging     in   monetary

transactions in property derived from wire fraud, in violation of

18 U.S.C. §§ 1341 and 1343, 18 U.S.C. § 2314, 15 U.S.C. § 77q(a)

and 77x, and 18 U.S.C. § 1957(a) and (b).             (Doc. 85.)    Dunlap has

been in custody since May 23, 2003.            (Doc. 159 at 2.)

        Dunlap, who is detained at the Bureau of Prisons (“BOP”)

Federal Correctional Complex in Butner, North Carolina, now moves

for compassionate release with a reduction of his sentence to time

served, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).1                 (Doc. 152.)

In support of his motion, he argues that the combination of his

age and medical conditions, alongside the confirmed presence of

the     novel    coronavirus    (known   as    COVID-19)   at    Butner,    are

extraordinary and compelling reasons that warrant his immediate


1
  Dunlap also moves to seal certain records filed in connection with his
motion. (Doc. 155.)




        Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 1 of 11
release.     (Id. at 1-2.)      The Government opposes Dunlap’s immediate

release,       contending       that     his        circumstances      are    neither

extraordinary nor compelling.             (Doc. 161 at 15.)

       While federal courts have long been authorized “to reduce the

sentences      of    federal    prisoners           facing   extraordinary     health

conditions,”        United    States     v.       Beck,   1:13-CR-186-6,     2019    WL

2716505, at *4 (M.D.N.C. June 28, 2019), the First Step Act of

2018 added a provision to 18 U.S.C. § 3582(c)(1) that enables

defendants to move for compassionate release directly in a district

court    after      either    “the     defendant       has   fully   exhausted      all

administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”                  18 U.S.C. § 3582(c)(1)(A).        Once

this exhaustion requirement is met, a defendant moving for release

under § 3582(c)(1)(A)(i) must show that there are “extraordinary

and compelling reasons” that warrant a sentence reduction, “and

that    such   a    reduction    is     consistent        with   applicable    policy

statements issued by the Sentencing Commission.”                     (Id.)    A court

considering a reduction in sentence pursuant to § 3582(c)(1)(A)

must also consult the sentencing factors set forth in 18 U.S.C.

§ 3553(a).       (Id.)

       The     parties       agree     that        Dunlap    has     exhausted      his

administrative right to appeal.                    (Docs. 159 at 6; 161 at 11.)

                                              2



        Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 2 of 11
Beyond a consideration of the § 3553(a) factors, the remaining

issues before the court are first, whether there are extraordinary

and compelling reasons that warrant a sentence reduction; and

second, whether such a reduction is consistent with applicable

policy statements from the United States Sentencing Commission.

     United States Sentencing Guideline § 1B1.13 is the applicable

policy statement related to compassionate release.2 Section 1B1.13

essentially reiterates the requirements of § 3582(c)(1)(A), with

the additional requirement that a defendant not be “a danger to

the safety of any other person or to the community.”              U.S.S.G.

§ 1B1.13(2);    see   also   Beck,   2019   WL   2716505,   at   *4.    The

application notes to § 1B1.13 provide examples of extraordinary

and compelling reasons to grant a compassionate release, including

the medical conditions, age, and family circumstances of the

defendant.     U.S.S.G. § 1B1.13 cmt. n.1-3.

     Dunlap argues that his circumstances create an extraordinary

and compelling reason to reduce his sentence.           At 77 years old,

Dunlap’s health is deteriorating.           He has been diagnosed with



2
  The United States Sentencing Commission has not updated its policy
statements on compassionate release since the First Step Act was signed
into law in December 2018. Beck, 2019 WL 2716505, at *5 n.7. Thus, the
current phrasing of § 1B1.13 addresses scenarios in which the BOP
Director files a motion for compassionate release, but not situations
in which an inmate files a similar motion under § 3582. As such, § 1B1.13
provides helpful guidance when considering a motion filed by an inmate,
but “it does not constrain the Court’s independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction
under § 3582(c)(1)(A)(i).” Id. at *6.

                                     3



      Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 3 of 11
hypertension, severe thyroid problems, arthritis, acute nerve

pain, muscle wasting and atrophy, as well as a bladder disorder.

(Doc. 159 at 3.)   His deteriorating health also “required him to

undergo back surgery in 2015, a knee replacement in 2019, and a

cataract extraction procedure in 2019.”         (Id.)   He is no longer

able to walk without the assistance of a walker.        (Id. at 19.)     He

further argues that the presence of COVID-19 at Butner and the

vulnerabilities of prison populations to the spread of the virus

put him at a unique risk of contracting COVID-19, given his

advanced age and health.     (Id. at 11-14.)

     The Government responds that the presence of COVID-19 on its

own does not amount to an extraordinary or compelling reason to

reduce a sentence, but it concedes that “[i]f an inmate has a

chronic medical condition that has been identified by the CDC as

elevating the inmate’s risk of becoming seriously ill from COVID-

19, that condition may satisfy the standard of ‘extraordinary and

compelling reasons.’”       (Doc. 161 at 13-14.)        The Government’s

primary   objections   to   Dunlap’s   motion   are   that   his   physical

ailments do not amount to a serious deterioration of his physical

health and that Dunlap has “failed to demonstrate how BOP’s

procedures to safeguard his health . . . have exposed him to

greater risk.”   (Id. at 16.)

     While it is true that the presence of COVID-19 alone does not

create extraordinary and compelling reasons for release, and this

                                   4



     Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 4 of 11
and other courts have rejected other requests for compassionate

release for that reason, the court must consider each case based

on the individual inmate and his or her specific circumstances.

Here, Dunlap, who was 59 years old at his sentencing, is 77 years

old and has thus served 18 years -- approximately 66% -- of his

sentence.     His health is deteriorating.                  Most importantly for the

present motion, foremost among his various medical ailments is

hypertension    which,        as    the    Government        acknowledges,        has   been

identified    as    a     common,     significant          comorbidity     of    COVID-19,

increasing    his    vulnerability           of      suffering    severe    illness      and

death.      (Doc.       161   at    14    n.4       and   accompanying     text.)       See

Coronavirus    Disease        2019:       Older      Adults,     Centers    for    Disease

Control             and             Prevention,                (Apr. 7,             2020),

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-

risk-complications/older-adults.html (CDC noting that COVID-19 is

especially dangerous for both the elderly and those with severe

chronic medical conditions, including hypertension, and that 8 of

10 COVID-19 deaths reported in the United States have been in older

adults);     Coronavirus           Disease      2019:      COVID-19   and       Underlying

Conditions, Centers for Disease Control and Prevention, (April 6,

2020),     https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-

conditions.html (noting that those with certain serious health

conditions, including hypertension, are especially vulnerable to

and   at   higher    risk     for     serious        complications    from      COVID-19,

                                                5



      Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 5 of 11
including death); Ernesto L. Schiffrin et al., Hypertension and

COVID-19,     33     Am.     J.    Hypertension    373   (Apr. 6,    2020),

https://academic.oup.com/ajh/article/doi/10.1093/ajh/hpaa057/581

6609 (identifying hypertension as the most common comorbidity for

COVID-19).    See also United States v. Sanchez, 18-cr-00140-VLB-

11, 2020 WL 1933815, at *5 (D. Conn. Apr. 22, 2020) (finding

“extraordinary and compelling reasons” to grant compassionate

release where defendant suffered from a comorbidity and was at a

higher risk of developing complications from COVID-19); United

States v. Muniz, 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex.

Mar. 30, 2020) (granting defendant’s motion for compassionate

release     where     his     serious    medical   conditions,    including

hypertension,       made    the   defendant   “particularly   vulnerable   to

severe illness from COVID-19”).

     The Government recently decided to release Dunlap to home

confinement, but setting the release date as May 22, 2020.             (Doc.

149 at 5.)    This decision required the BOP to find that Dunlap met

the standards for release to home confinement as an “elderly

offender.”    His release plan has also been approved by the BOP.

The Government does not dispute that he poses no danger to any

person or to the community.

     Dunlap cites what he contends is a growing threat of exposure

to COVID-19 at his prison facility.           He notes that as of April 15,

2020, there were 46 infected inmates and 27 infected staff at FCI

                                        6



     Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 6 of 11
Butner Medium I.      (Doc. 159 at 13 (citing www.bop.gov/coronavirus

(last accessed Apr. 15, 2020, at 9:17 a.m.).)           The first death of

one of these inmates occurred on April 11, 2020, id. (citing Inmate

Death at FCI Butner I, U.S. Department of Justice Federal Bureau

of             Prisons,              (Apr.             12,            2020),

https://www.bop.gov/resources/news/pdfs/20200412_press_release_i

nmate_death_but_covid19.pdf), and by April 14, 2020, there were

three more inmate deaths, id. (citing Jonas Pope IV, Three More

Inmates from Butner Federal Prison Die from Coronavirus Outbreak,

The         News         and        Observer,         Apr. 13,            2020,

https://www.newsobserver.com/news/coronavirus/article241980316.h

tml).    The Government opposes release on the ground that Dunlap is

being protected because he has been removed from the general

population at Butner and quarantined with other inmates awaiting

release to home confinement where, according to the Government,

proper protections and safeguards have been put in place to protect

him from contracting COVID-19.            (Doc. 161 at 16-17.)      However,

since the Government’s brief was filed only days ago, the BOP

reports two-thirds of those inmates with whom Dunlap has been

quarantined have themselves tested positive for COVID-19.             Of the

46 inmates with whom Dunlap was quarantined from the general prison

population, 31 inmates tested positive and had to be removed for

treatment and care.        After that, an additional remaining inmate

within Dunlap’s quarantined group of 15 inmates showed symptoms of

                                      7



        Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 7 of 11
COVID-19 and has been removed from his group.        Thus, the threat of

COVID-19 to Dunlap specifically is significant. Given his advanced

age, health, and hypertension comorbidity for COVID-19, and given

the presence of COVID-19 not only in the general population but

more specifically within Dunlap’s very small home confinement

quarantine population at Butner, the court finds that Dunlap has

demonstrated extraordinary and compelling reasons that warrant a

sentence reduction.

     Finally, the court must consider the relevant sentencing

factors to determine a sentence that is “sufficient, but not

greater than necessary” to comply with the statutory purposes of

sentencing.   18 U.S.C. § 3553(a).      These are:

     (1)   the nature and circumstances of the offense and the
           history and characteristics of the defendant;

     (2)   the need for the sentence imposed –

           (A) to reflect the seriousness of the offense, to
           promote respect for the law, and to provide just
           punishment for the offense;

           (B) to afford     adequate    deterrence   to   criminal
           conduct;

           (C) to protect the public from further crimes of
           the defendant; and

           (D)   to  provide   the  defendant   with  needed
           educational or vocational training, medical care,
           or other correctional treatment in the most
           effective manner;

     (3)   the kinds of sentences available;



                                   8



     Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 8 of 11
      (4)     the kinds of sentences and the sentencing range
              established for [the applicable offense category as
              set forth in the guidelines] . . . ;

      (5)     any pertinent policy statement . . .                 by     the
              Sentencing Commission . . . ;

      (6)     the need to avoid unwarranted sentence disparities
              among defendants with similar records who have been
              found guilty of similar conduct; and

      (7)     the need to provide restitution to any victims of
              the offense.

Id.

      The court finds that the applicable § 3553(a) factors favor

a reduction in Dunlap’s sentence.        While Dunlap’s financial crimes

were serious, resulting in a sentence of 324 months, the court

concludes that Dunlap his term of 18 years is sufficient, but not

greater the necessary, to meet the purposes of sentencing under

the circumstances, including those of just punishment, seriousness

of the offenses, and deterrence.         Moreover, there is no evidence

that Dunlap poses any danger to the community.             The court can also

consider his post-sentencing conduct.           Pepper v. United States,

562 U.S. 476, 490-93 (2011).      Dunlap has participated in or taught

over 30 educational courses, held a job within the BOP, incurred

no infractions, and otherwise been a model prisoner.                    See United

States v. Davis, PJM 00-424-2, 2020 WL 1083158, at *2 (D. Md. Mar.

5,    2020)    (granting   compassionate      release      where    79-year-old

defendant     had   serious   deterioration    of    his    physical       health,

undergone     three   prostate   surgeries,    and    had    no    disciplinary

                                     9



       Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 9 of 11
infractions during his 19 years of incarceration).               Further, in

light    of   BOP’s    existing   decision    to   release   Dunlap   to   home

confinement in a matter of days, the court’s ability to supervise

Dunlap for the three years of his release, especially given

Dunlap’s advanced age of 77 years old, will serve as an adequate

safeguard for deterrence and protection of the community.

     The court does not doubt that BOP is endeavoring to take all

necessary precautions to protect the health and safety of those in

its custody, but given these unique circumstances, the court finds

that Dunlap’s immediate release is warranted.                For the reasons

stated above, therefore,

     IT IS ORDERED that Dunlap’s motion for compassionate release

(Doc. 152) is GRANTED, his sentence is reduced to time served, and

he shall be released forthwith from the custody of the Bureau of

Prisons     to   his   approved   residence   in   Guilford   County,      North

Carolina, subject to the terms of supervised release set out in

his Judgment (Doc. 85), as revised by the November 2016 revisions

to the mandatory and standard conditions of supervision.              Because

the release plan has been approved by the United States Probation

Office, there is no need to stay this aspect of the court’s

decision.

     IT IS FURTHER ORDERED that Dunlap’s motion to seal (Doc. 155)

is DENIED, as he has put his medical condition at issue in the

case, and that the sealed documents be unsealed; provided, however,

                                      10



        Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 10 of 11
that the denial is STAYED for seven days and is without prejudice

to Dunlap’s withdrawal of the sealed documents filed with the court

and refiling same for public view with redactions of only personal

identifiers (such as birthdate, social security number, etc.) so

as   to   protect   such   information   not   relevant   to   the   court’s

decision.




                                            /s/   Thomas D. Schroeder
                                         United States District Judge

April 29, 2020




                                    11



      Case 1:02-cr-00165-TDS Document 163 Filed 04/29/20 Page 11 of 11
